ATTORNEY GRIEVANCE COMMISSION                                                              *     IN THE
OF MARYLAND
                                                                                           *     COURT OF APPEALS

                                                                                           *     OF MARYLAND
v.
                                                                                           *     Misc. Docket AG No. 84

RACHAEL ALEXANDRA SCHMID MOSHMAN *                                                               September Term, 2021


                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Rachael Alexandra Schmid Moshman, to suspend the

Respondent from the practice of law in Maryland for seven months with 30 days stayed in

favor of one year of probation with terms, it is this 9th day of May, 2022


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Rachael

Alexandra Schmid Moshman, be, and hereby is, suspended from the practice of law in the

State of Maryland for seven months for violation of Rules 1.1(a), 1.3(c), and 1.15(a) of the

District of Columbia Rules of Professional Conduct; and it is further


                       ORDERED, that 30 days of the suspension be, and hereby is STAYED; and it is further


                       ORDERED, that upon her reinstatement to practice law in the State of Maryland, the

Respondent is placed on one year of probation with the terms contained in the Probation

Agreement.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2022-05-09                                                      /s/ Matthew J. Fader
                       12:09-04:00
                                                                                           Chief Judge

Suzanne C. Johnson, Clerk